Case 2:20-cv-00105-SVW-MAA Document 25-2 Filed 07/13/20 Page 1 of 5 Page ID #:276




      1      CENTER FOR DISABILITY ACCESS
             Ray Ballister Jr., Esq., SBN 111282
      2      Phyl Grace, Esq., SBN 171771
             Russell Handy, Esq., SBN 195058
      3      Dennis Price, Esq., SBN 279082
             Isabel Rose Masanque, Esq., SBN 292673
      4      8033 Linda Vista Road, Suite 200
             San Diego, CA 92111
      5      (858) 375-7385; (888) 422-5191 fax
             SaraG@potterhandy.com
      6
             Attorneys for Plaintiff
      7
      8
      9                                  UNITED STATES DISTRICT COURT
     10                                 CENTRAL DISTRICT OF CALIFORNIA

     11
     12
             Dwain Lammey,                                  Case: 2:20-CV-00105-SVW-MAA
     13
                           Plaintiff,                      Plaintiff’s Objections to
     14                                                    Evidence
     15      v.
     16      BB Beauty Supply Corp., a California          Hon. Judge Stephen V. Wilson
             Corporation; and Does 1-10,
     17
                          Defendant.
     18
     19
     20                Plaintiff Dwain Lammey submits his Objections to Defendant’s
     21    supporting declarations and evidence in support of Defendant’s motion
     22    for summary judgment.
     23
     24      DF.          Defendants’ Uncontroverted Facts &         Plaintiff’s Response
     25      No.                    Supporting Evidence
     26           1)      Defendant is fami liar with the claims Undisputed, but
     27                   raised by Plaintiff in his Complaint.  Irrelevant.

     28
                          Viviana Lee's ("Lee") Decl., ¶ 4; Exh. A


           Plaintiff’s Objections to Evidence               Case: 2:20-CV-00105-SVW-
                                                 MAA
Case 2:20-cv-00105-SVW-MAA Document 25-2 Filed 07/13/20 Page 2 of 5 Page ID #:277




      1
      2       2)    On January 19, 2020, Defendant              Lacks Foundation.
                    addressed the Plaintiff's claim of          Lacks Personal Knowledge.
      3                                                         Hearsay.
                    inaccessible sales counter at the Store
      4             by installing a new sales counter that
      5             provides 36 inches in width, 34 inches
                                                                Please see Dkt. 17-6, pg.
      6             in height from the floor, and equal in
                                                                21 of 27: “The cash
                    depth to the rest of the counter.
      7                                                         register and counter
      8                                                         after modified the both
                    Lee Decl., ¶ 5; Exh. E
                                                                height,      width       is
      9
                                                                substantially           in
     10                                                         complying with the
     11                                                         current ADA guidelines
     12                                                         and        Title       24
                                                                Accessibility
     13
                                                                Standards.” Id.
     14
              4)    As of January 19, 2020, Defendant           Hearsay, lacks foundation;
     15             has provided an accessible sales            Ms. Lee is not a designated
                                                                expert. FRE 702 – Lee
     16             counter at the Store for persons with       cannot attest to expert
     17             d isabilities                               observations            and
                                                                conclusions. Lacks personal
     18                                                         knowledge per FRE 701 and
                    Lee Decl., ¶ 5; Exh. E
                                                                604.
     19
                                                                See    Dkt.     17-2    #5:
     20                                                         Declaration of Lee.
     21       9)    On January 23, 2020 , four (4) days after   Lacks foundation; lacks
     22             Defendant had installed a new sales         personal knowledge, or
                    counter at the Store, Defendant was         for that matter
     23
                    served with the Summons and                 specialized or scientific
     24             Complaint and therefore, Defendant          knowledge as admitted
     25             had installed a new sales counter even      under FRE 702.
     26             before Defendant was sued.                  Without personal
                                                                knowledge, this
     27
                    Lee Decl., ¶7; Exh. E                       information is excluded
     28                                                         under FRE 701, 702,



           Plaintiff’s Objections to Evidence         Case: 2:20-CV-00105-SVW-
                                                MAA
Case 2:20-cv-00105-SVW-MAA Document 25-2 Filed 07/13/20 Page 3 of 5 Page ID #:278




      1                                                        and 604. Lee does not
      2
                                                               attest to how this is
                                                               known, and no
      3
                                                               admissible evidence
      4                                                        support this contention.
      5                                                        Defense Exhibit B –
      6                                                        Defense’s CASP report,
                                                               fails to demonstrate any
      7
                                                               measurement or
      8                                                        evidence other than
      9                                                        photographs of the
     10                                                        store. Mr. Chung has not
                                                               provided the
     11
                                                               foundational evidence
     12                                                        to prove this fact to be
     13                                                        true.
     14    10)      After the Store corrected the violations   Defense Exhibit B –
                    Chung mentioned in his report, on          Defense’s CASP report,
     15
                    January 26, 2020, Chu ng again             fails to demonstrate any
     16                                                        measurement              or
                    conducted an inspection to see if all of
     17             the violations have been corrected.        evidence other than
     18                                                        photographs of the store.
                    Chung Decl., ¶5.                           There are no photograph
     19
                                                               of measurements taken
     20
                                                               in the Store. Mr. Chung
     21                                                        has       not    provided
     22                                                        foundational,
                                                               authenticated evidence
     23
                                                               to prove this fact to be
     24
                                                               true.
     25
     26       11) Based upon Chung's inspection and as         Objection:         Legal
     27           reflected in his January 26, 2020            Conclusion. Experts are
                  Compliance Report, the sales counter         not permitted to make
     28
                  now complies with requi rements for          legal conclusions.



           Plaintiff’s Objections to Evidence           Case: 2:20-CV-00105-SVW-
                                                MAA
Case 2:20-cv-00105-SVW-MAA Document 25-2 Filed 07/13/20 Page 4 of 5 Page ID #:279




      1             accessibility. The sales counter now
      2
                    provides 36 inches in width, 34 inches   Objection            Lacks
                    in height from the floor, and equal in   foundation.            The
      3
                    depth to the rest of the counter.        Declaration of Ed S.
      4                                                      Chung and photographs
      5             Chung Decl., ¶5, Exh. D                  are     not     admissible
      6                                                      expert testimony under
                                                             Rule 702 of the Federal
      7
                                                             Rules of Evidence and
      8                                                      Daubert v. Merrell Dow
      9                                                      Pharmaceuticals, Inc.,
     10                                                      509 U.S. 579 (1993)
                                                             because it is not “based
     11
                                                             on sufficient facts or
     12                                                      data” and provides no
     13                                                      insight       into      the
     14                                                      principles and methods
                                                             relied upon to reach the
     15
                                                             opinions.       Moreover,
     16                                                      “[i]n the context of a
     17                                                      motion for summary
     18                                                      judgment       or    other
                                                             pretrial        dispositive
     19
                                                             motion, an expert must
     20                                                      back up his opinion with
     21                                                      specific facts.” Guidroz-
     22                                                      Brault v. Mo. Pac. R. Co.,
                                                             254 F.3d 825, 831 (9th
     23
                                                             Cir. 2001). Here, Mr.
     24
                                                             Chung has not specified
     25                                                      the facts or data for the
     26                                                      facilities at issue or, in
     27
                                                             fact, the code provisions
                                                             and access standards he
     28
                                                             is referring to when he



           Plaintiff’s Objections to Evidence         Case: 2:20-CV-00105-SVW-
                                                MAA
Case 2:20-cv-00105-SVW-MAA Document 25-2 Filed 07/13/20 Page 5 of 5 Page ID #:280




      1                                                           declares     compliance
      2
                                                                  with them. Instead, Mr.
                                                                  Chung     only     offers
      3
                                                                  conclusory allegations.
      4
      5
      6
           Dated: July 13, 2020                   CENTER       FOR      DISABILITY
      7
           ACCESS
      8
      9                                           /s/ Sara N. Gunderson
     10                                           Sara N. Gunderson
                                                  Attorneys for Plaintiff
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




           Plaintiff’s Objections to Evidence            Case: 2:20-CV-00105-SVW-
                                                MAA
